962 So. 2d 375 (2007)
Vanessa Alicia PHILLIPS, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-2942.
District Court of Appeal of Florida, First District.
July 26, 2007.
Vanessa Alicia Phillips, pro se, Appellant.
*376 Bill McCollum, Attorney General, Linda Horton Dodson, Assistant Attorney General, and Kathleen Von Hoene, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Vanessa Alicia Phillips appeals a circuit court order denying her request to reinstate gain time lost as a result of a disciplinary report and an order imposing a lien on her inmate trust account. We dismiss the appeal on the merits because it is moot as Ms. Phillips has been released from prison. See Moore v. Moore, 764 So. 2d 676, 677 (Fla. 1st DCA 2000) ("A petition that goes to the length of confinement, rather than to the fact of confinement, is mooted by the inmate's release."). However, we reverse the order imposing the lien and direct reimbursement of any monies removed from Ms. Phillips's account towards the payment of that lien. See Schmidt v. Crusoe, 878 So. 2d 361, 367 (Fla.2003); Marquez v. McDonough, 945 So. 2d 652, 653 (Fla. 1st DCA 2007); Cason v. Crosby, 892 So. 2d 536, 537 (Fla. 1st DCA 2005).
KAHN, BENTON, and VAN NORTWICK, JJ., concur.